313 F.3d 879
Terry ZAFFUTO; Susan Zaffuto, Plaintiffs-Appellees-Cross-Appellants,v.CITY OF HAMMOND; et al., Defendants,City of Hammond, Defendant-Appellant-Cross-Appellee;Kenny Corkern, Defendant-Appellant.
No. 01-30935.
No. 01-31405.
United States Court of Appeals, Fifth Circuit.
November 18, 2002.

Richard Paul Bullock (argued), Bullock & Johnson, Baton Rouge, LA, for Terry and Susan Zaffuto.
Gersald Joseph Nielsen (argued), Nielsen Law Firm, Metairie, LA, for Kenny Corkern.
Appeals from the United States District Court for the Eastern District of Louisiana; Stanwood R. Duval, Jr., Judge.

ON PETITION FOR REHEARING

(Opinion Oct. 16, 2002, 5th Cir., 308 F.3d 485)
Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.
PER CURIAM:


1
Because the underlying opinion, Zaffuto v. City of Hammond, 308 F.3d 485 (5th Cir.2002), reverses in part and remands for a new trial, the district court's award of attorney's fees to plaintiffs is VACATED. On remand, the district court shall, at the appropriate time, re-determine whether and to what extent the plaintiffs are entitled to attorney's fees.


2
In all other respects, the petition for rehearing is DENIED.